TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED APRIL 14, 2022



                                    NO. 03-21-00434-CV


                                   Celina Harp, Appellant

                                               v.

                                 Stephen Kobdish, Appellee




        APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES KELLY AND SMITH
                 DISMISSED FOR WANT OF PROSECUTION –
                    OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the judgment signed by the trial court on August 9, 2021. Having

reviewed the record, the Court holds that Celina Harp has not prosecuted her appeal and did not

comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for

want of prosecution. Because appellant is indigent and unable to pay costs, no adjudication of

costs is made.